John I. Purtle, Justice, dissenting. Just who possesses a reasonable mind seems subject to debate. I feel I have a reasonable mind, and if so, then proximate cause was a matter for the jury to decide in this case. In quoting Prosser on torts we stated in Keck v. American Employment Agency, Inc., 279 Ark. 294, 652 S.W.2d 2 (1983) that a jury question would be presented, “In any case where there might be reasonable difference of opinions as to the foreseeability of a particular risk, the reasonableness of the defendant’s conduct with regard to it, or the normal character of an interveningcause.” I also believe appellant’s attorneys have reasonable minds. Nevertheless the majority holds that we are not of reasonable minds. I disagree. I would reverse and remand for the purpose of allowing a jury to determine whether the injuries of the appellant were proximately caused by the appellee’s negligence.